Title: To Alexander Hamilton from Robert Troup, 12 September 1791
From: Troup, Robert
To: Hamilton, Alexander


[New York] 12 Sep. 1791
My dear friend
I have reced. your favor respecting the special authority necessary to be given to those who represent the original holders of Bank Shares in the choice of Directors and have done as you requested. The speculations in those shares have been prodigious & much money has been made & lost by them. The fluctuations in their value have excited alarm in the minds of the well wishers to public credit as tending to exhibit an unsound state of our finances. The truth is that the fluctuations are principally owing to the arts & contrivances of mere jobbers & amongst these our friend Brockholst stands in the foremost ranks. A few days ago a cursed scheme of depression was planned & executed under his immediate patronage as is universally said & believed. It frightened the Directors of our Bank & seriously injured many persons amongst whom are some of Brockholst’s particular friends. The current has since taken a contrary direction but it is conjectured it will not carry the shares to as high a value as they have generally been at since the bubble first broke. By the by our friend Brockholst some how or other has an unfortunate story eternally pursuing him—And as he rises in fortune he appears to sink in reputation. His last maneuvre has occasioned a separation between him & several who were his warmest supporters. Duer on the contrary is mounting fast above him. The basis of his conduct as a speculator is frankness & I have not heard him even suspected here of any dishonorable combination or of any stratagem to deceive—so that he really Stands amongst us upon better ground in point of character than ever. There is between him & me an amnesty of all past bickerings & I mean to do every thing in my power to promote his election. I have already formed some arrangments upon this subject & am preparing the way generally for him. The event is certainly doubtful but I hope & am determined to hope for the best. Pray write an answer to the enclosed letter by the first post. I wish you to be careful of what you say with respect to the speculations in paper—the value of Stock &c. You have been quoted upon some occasions for the purposes of mere jobbing. God bless you
Yours
Robt Troup.
A Hamilton Esqre
